Per Curiam.
This was an action for personal injuries received in a railroad accident, which occurred on the &7th of January, 1903. The case was brought to trial on May 11th of the same year. The jury rendered a verdict of $18,000 in favor of the plaintiff. Owing to the short time which elapsed between the accident and the trial (only a little over three months), it was impossible for the experts in the case to tell, with any accuracy, how serious the plaintiff’s injuries were or whether they were permanent in their character. The evidence on the subject was little more than guesswork. A verdict as large as this, resting upon testimony .of this character, ought not to be permitted to stand, when, us appears in this case, a lapse of a reasonable time will afford an opportunity to determine, with some degree of certainty, both of these questions.
The rule to show cause will be made absolute.